Exhibit 10.1
RELEASE AGREEMENT
     THIS RELEASE AGREEMENT (this “Release Agreement”) is entered into between
PRG-SCHULTZ INTERNATIONAL, INC., a Georgia corporation (the “Company”), and
JAMES B. MCCURRY (“Executive”).
BACKGROUND:
     WHEREAS, Executive, the Company’s Chairman, Chief Executive Officer and
President, has resigned effective as of the close of business on November 30,
2008; and
     WHEREAS, the Company and Executive desire to enter into this Release
Agreement.
     NOW, THEREFORE, for and in consideration of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:
     1. Consideration. This Release Agreement is entered into in consideration
of the agreement by the Company to pay Executive a pro-rated portion of the 2008
annual incentive bonus Executive would have received had he remained employed
until the time of payment of the bonus (the “Payment”). The amount of the
Payment will equal the 2008 annual incentive bonus Executive would have received
had he remained employed pursuant to the Amended and Restated Employment
Agreement between the Company and Executive dated as of December 17, 2007 (the
“Employment Agreement”) multiplied by a fraction, the numerator of which is the
number of days in 2008 Executive was employed by the Company and the denominator
of which is the number of days in 2008. The Company will make the Payment, net
of applicable tax withholdings, on the first regularly scheduled bi-weekly
payroll date immediately following the earlier of (i) six months after
Executive’s “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
(ii) Executive’s death.
     2. Release by Executive. Except as provided in paragraph 3, Executive, for
himself and on behalf of his representatives (including his heirs, executors,
administrators and assigns), hereby RELEASES and FULLY DISCHARGES the Company
and its present and former parent companies and subsidiaries, and the officers,
directors, employees, agents, successors and assigns of each of them (the
“Released Parties”) from all claims, rights, and causes of action of all nature,
known or unknown, which he has or may hereafter have, in any way arising out of,
connected with or related to his employment with any of the Released Parties,
and the resignation or termination thereof. This RELEASE shall include, but not
be limited to, any cause of action based upon knowledge obtained by Executive
during employment with the Company and any of the Released Parties and any
claims and causes of action for Workers Compensation, medical fees and costs,
pain and suffering, wrongful or constructive discharge, breach of contract,
discrimination or retaliation under any applicable laws or regulations,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Family and Medical Leave Act, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Older Workers Benefits Protection Act (“OWBPA”) and the
Age Discrimination in Employment Act

 



--------------------------------------------------------------------------------



 



(the “ADEA”). This RELEASE shall also include all claims, rights and causes of
action for costs, attorney’s fees or commissions which Executive may assert, or
which may be asserted by third parties on Executive’s behalf, against the
Company and any of the Released Parties. Executive agrees that he has not, and
shall not, initiate any claim or cause of action, administrative or legal,
related in any way to his employment with any of the Released Parties, the
termination or resignation thereof, any injuries suffered or received during
employment with any of the Released Parties, or that is otherwise included in or
covered by this RELEASE, with the exceptions set forth in paragraph 3, including
enforcing the terms of this Release Agreement, and subsequent receipt by
Executive of the Payment specified above.
     3. Preserved Rights. The sole matters to which the release and covenants in
paragraph 2 of this Release Agreement do not apply are: (i) Executive’s rights
under the Employment Agreement to receive any base salary that has accrued
through the termination of Executive’s employment that remains unpaid, any
reimbursable expenses that Executive has incurred that remain unpaid, and any
unexpired and unused paid time off that has accrued under the Company’s paid
time-off policy through the termination of Executive’s employment and to which
Executive is entitled to payment, all of which shall be paid in accordance with
the Employment Agreement; (ii) Executive’s rights under this Release Agreement;
(iii) Executive’s rights under the Indemnification Agreement, dated as of
July 25, 2005 between the Company and Executive (the “Indemnification
Agreement”), (iv) Executive’s rights under the Company’s 2006 Management
Incentive Plan (the “MIP”) and Executive’s related performance unit agreement;
(v) Executive’s rights of indemnification with regard to his service as an
officer or director of any of the Released Parties, including as set forth in
subparagraph 4(g) of the Employment Agreement and as set forth in the
Indemnification Agreement; (vi) Executive’s rights under any D&O policy
maintained by or for the benefit of the Released Parties or their respective
employees, officers or directors at any time during or after the course of
Executive’s employment with any of the Released Parties; (vii) Executive’s
rights to contribution with regard to Executive’s service as an officer and
director of the Released Parties; (viii) acts or omissions occurring or claims
by Executive arising after the Effective Date; (ix) Executive’s rights to any
vested accrued benefits under the Released Parties’ employee benefit plans or
under COBRA; (x) any rights that Executive may have to assert an affirmative
defense to a claim by the Released Parties; (xi) Executive’s rights as a
shareholder of the Company; or (xii) any rights or obligations under applicable
law that cannot be waived or released pursuant to an agreement (such rights
under subclauses (i)-(xii), “Preserved Rights”). Any claims, rights, and causes
of actions not specifically set forth in this paragraph 3 as Preserved Rights
are forever released and waived pursuant to paragraph 2.
     4. Mutual Non-Disparagement. For two years after the Effective Date,
Executive and the Company each agree that none of them will take unnecessary
action that is intended, or would reasonably be expected, to harm any of the
others’ reputations or that would reasonably be expected to lead to unwanted or
unfavorable publicity to the others or to the Company’s respective successors,
current or former agents, officers, service providers, or employees in a
derogatory manner, except as required by law or in connection with proceedings
relating to the terms of the Employment Agreement or the Indemnification
Agreement. Nothing in this paragraph 4 shall preclude Executive or the Company
from making non-defamatory statements regarding another party hereto. Provided,
however, that the giving of truthful testimony under

 



--------------------------------------------------------------------------------



 



oath while subject to a lawful subpoena or court order shall not constitute a
violation of this provision.
     5. Right to Consider and Revoke Agreement. The Company has advised
Executive that he has 21 days in which to consider whether to sign this Release
Agreement following its presentation to him by Company. The Company has further
advised Executive that if he chooses to sign this Release Agreement, he then has
7 days following the date on which he signed the Release Agreement to revoke his
acceptance. This Release Agreement will not be effective or binding until this
7-day period has elapsed without Executive choosing to revoke his acceptance.
     6. Effective Date and Revocation. This Release Agreement shall become
effective no sooner than on the eighth day following the date on which Executive
executes this Release Agreement (the “Effective Date”). It is understood that
Executive may revoke his approval of this RELEASE within the seven-day period
following the date on which he signs the Release Agreement. Any revocation
during this period must be in writing and delivered to the attention of the
General Counsel of the Company, at the following address: PRG-Schultz
International, Inc., 600 Galleria Parkway, Suite 100, Atlanta, Georgia 30339.
Any revocation must be delivered to and received by the General Counsel of the
Company within the seven-day period. In the event of Executive’s revocation,
this Release Agreement, and the obligations recited herein, including the
payment specified above, shall be null and void in accordance with its terms.
     7. Executive Acknowledgment. Executive acknowledges that:
          (a) Executive has read and understands this Release Agreement and
understands fully its final and binding effect;
          (b) None of the Released Parties has made any statements, promises or
representations not set forth in this Release Agreement, and Executive has not
relied on any such statements, promises or representations;
          (c) Executive has voluntarily signed this Release Agreement with the
knowledge and understanding and full intention of releasing the Released Parties
as set forth above; and
          (d) Executive acknowledges that the Company has advised him to consult
with an attorney prior to signing this Release Agreement. Executive further
acknowledges that he in fact has sought and obtained adequate legal counsel with
regard to the terms and effect of this Release Agreement. Executive represents
and warrants that he has signed this Agreement of his own free will and without
coercion or duress.
     8. Succession and Survival. This Release Agreement is binding upon and
shall inure to the benefits of the parties to this Release Agreement and their
respective assigns, successors, heirs and personal representatives.
     9. Severability. Whenever possible, each provision of this Agreement is to
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any

 



--------------------------------------------------------------------------------



 



applicable law or rule in any jurisdiction, that invalidity, illegality or
unenforceability is not to affect any other provision or any other jurisdiction,
and this Agreement is to be reformed, construed and enforced in the jurisdiction
as if the invalid, illegal or unenforceable provision had never been contained
herein.
     10. Choice of Law. This Release Agreement is to be governed by the internal
law, and not the laws of conflicts, of the State of Georgia.
     11. Complete Agreement. This Release Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, that may have related to the subject matter hereof in any way. However,
all terms and conditions of the Indemnification Agreement and Section 7 of the
Employment Agreement shall remain in full force and effect, in accordance with
their terms. In the event a conflict arises between the terms of the Employment
Agreement and/or the Indemnification Agreement and the terms hereof, the terms
hereof shall control.
     12. Amendment and Waiver. The provisions of this Release Agreement may be
amended or waived only in a writing signed by an authorized representative of
Company and the Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Release Agreement is to affect the validity,
binding effect or enforceability of this Release Agreement.

             
 
                PRG-SCHULTZ INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Victor A. Allums    
 
           
 
      Name: Victor A. Allums     
 
      Title: Sr. Vice President & General Counsel    
 
           
 
  Date:   December 1, 2008    
 
             
 
                /s/ James B. McCurry          James B. McCurry    
 
           
 
  Date:   December 1, 2008    
 
           

 